UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL A. HANNON,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 9078 (LGS) (SLC)
ANDREW SAUL,
                                                                 ORDER FOR RECORD
                                Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         The complaint is this matter was served on October 8, 2019 (ECF No. 8). Per the Standing

Order at ECF No. 5, the administrative record in this matter was due Monday, January 6, 2020,

90 days after service.

         As no record has yet been filed, the Defendant is ORDERED to file the administrative

record by no later than January 15, 2020.




Dated:             New York, New York
                   January 8, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
